Granitto v Kings Harbor Health Servs. LLC (2022 NY Slip Op 05591)





Granitto v Kings Harbor Health Servs. LLC


2022 NY Slip Op 05591


Decided on October 06, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: October 06, 2022

Before: Manzanet-Daniels, J.P., Mazzarelli, Moulton, Kennedy, Pitt, JJ. 


Index No. 301995/16E Appeal No. 16353 Case No. 2022-01077 

[*1]Nicola Granitto as Administrator of the Estate of Maria Granitto, Plaintiff-Respondent,
vKings Harbor Health Services LLC, Doing Business as Kings Harbor Multicare Center, Defendant-Appellant.


DLA Piper LLP (US), New York (Cara D. Edwards of counsel), for appellant.
Law Offices of HernÁn CÁceres, PLLC, New City (Hernan Caceres of counsel), for respondent.

Order, Supreme Court, Bronx County (Joseph E. Capella, J.), entered on or about February 3, 2022, which, to the extent appealed from as limited by the briefs, denied defendant's motion for a protective order, unanimously affirmed, without costs.
The court did not improvidently exercise its discretion in denying defendant's motion for a protective order against disclosure of certain cost reports, payroll-based journal reports, and survey reports prepared by defendant nursing home (see CPLR 3103[a]; Hoenig v Westphal, 52 NY2d 605, 608 [1981]). Plaintiff showed that the documents are material and necessary to preparation of her claims that understaffing at the nursing home facility and inadequate financial allocation to staffing were among the circumstances leading to plaintiff's decedent's death. While the period of time covered by plaintiff's document demands is broad, we find no basis for substituting our discretion for that of the motion court. Defendant has not asserted privacy interests or shown that production would be unduly burdensome (see generally Forman v Henkin, 30 NY3d 656, 661 [2018]), and plaintiff's demand for documents was not overbroad.
We have considered defendant's remaining arguments and find them unavailing. THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: October 6, 2022